DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-26 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance is that the prior arts, either alone or in combination do not teach or fairly suggest the particulars of a load cell to measure displacements transferred by a fifth wheel to the load cell, comprising a freestanding post extending from the elongated mounting base portion and prodding into the hollow interior section of the middle portion such that the freestanding post is spaced from the coupling portion and the middle portion and does not contact either the coupling portion or the middle section, wherein the freestanding post is configured to support a first optical array sensor, and wherein the freestanding post is configured to remain rigid along a length thereof in response to a load exerted on the coupling portion (claim 1); a second light source disposed within a hollow interior section (claim 12); the particular details of the load cell including: a first and second lateral side, a first and second longitudinal side, a first and second interior column, a middle void space, a first and second edge column, and a first and a second void space (claim 20); and that a second optical array sensor including a grid of lines and at least either the grid of lines of the second immobile grating film or the grid of lines of the second mobile grating film are arranged vertically (claim 24). Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 11/30/2021.
The best prior art of record: Schedrat et al. (U.S. Pat. No. 5,435,194) teaches an arrangement of measuring devices on a semitrailer motor vehicle comprising a semitrailer unit and a fifth wheel fastened to the tractive unit and a measurement arrangement including measuring devices for measuring acceleration, tractive or braking forces which arise in the fifth wheel of the tractive unit, including a lever having two deformable webs and a recess therebetween, wherein the lever is connected at one end of a pin so as to be capable of swiveling; but does not teach the particular details of the freestanding post and the first optical array sensor supported by the freestanding post. Kanning (U.S. Pat. No. 4,129,191) teaches an optical detector which compensates for nonlinearities in a weight measuring system comprising a scale assembly generating an optical signal which indicates displacement different from the vertical component of deflection; but does not teach the particular details of the freestanding post.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-26 and 36, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 11/30/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855